Case 2:17-cr-20595-VAR-EAS ECF No. 238, PageID.3790 Filed 06/09/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                CR. NO. 17-20595
v.
                                                HON. VICTORIA A. ROBERTS
YOUSEF RAMADAN,

                    Defendant.
                                         /

  STIPULATION EXTENDING CERTAIN DATES IN CRIMINAL TRIAL
            NOTICE AND STANDING ORDER [D/E 234]

      The parties’ through their counsel hereby stipulate and agree to extend

certain dates set forth in the Court’s Criminal Trial Notice and Standing Order

[Docket Entry 234]. Specifically, the government shall respond to the defendant’s

motions in limine by June 25, 2021, the final pretrial conference and hearing on

motions in limine shall be set for July 6, 2021 at 2:00 pm and the deadline for

witness lists, proposed voir dire, jury instructions, list of exhibits and stipulation of

method for removing alternate jurors shall be set for July 13, 2021 (or a later date

depending on the actual trial date set by the Court).

s/Douglas Salzenstein                           s/Andrew Densemo (w/consent)
Assistant U.S. Attorney                         Assistant Federal Defender
211 W. Fort Street, 2001                        613 Abbott Street, Suite 500
Detroit, MI 48226                               Detroit, MI 48226
(313) 226-9196                                  (313) 967-5829
doug.salzenstein@usdoj.gov                      andrew_densemo@fd.org

Dated: June 7, 2021
Case 2:17-cr-20595-VAR-EAS ECF No. 238, PageID.3791 Filed 06/09/21 Page 2 of 2


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,
                                               CR. NO. 17-20595
v.
                                               HON. VICTORIA A. ROBERTS
YOUSEF RAMADAN,

                    Defendant.
                                        /

 ORDER EXTENDING CERTAIN DATES IN CRIMINAL TRIAL NOTICE
              AND STANDING ORDER [D/E 234]

      The Court has considered the parties’ stipulation. The Court hereby grants

the request and modifies certain dates set forth in the Court’s Criminal Trial Notice

and Standing Order [Docket Entry 234] as follows: (a) the government shall

respond to the defendant’s motions in limine by June 25, 2021; (b) the final pretrial

conference and hearing on motions in limine shall be set for July 6, 2021 at 2:00

pm; and (c) the deadline for witness lists, proposed voir dire, jury instructions, list

of exhibits and stipulation of method for removing alternate jurors shall be set for

July 13, 2021 (or a later date depending on the actual trial date set by the Court).

      IT IS SO ORDERED.

                                        s/ Victoria A. Roberts
                                        HONORABLE VICTORIA A. ROBERTS
                                        United States District Judge

Dated: 6/9/2021
